        Case 1:19-cv-01245-JD Document 8 Filed 07/08/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Janet Marie DelFuoco

       v.                                      Case No. 19-cv-1245-JD

NH Attorney General, et al.




                                  ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 24, 2020.


                                        /s/Joseph A. DiClerico, Jr.
                                        Joseph A. DiClerico, Jr
                                        United States District Judge

Date: July 8, 2020


cc:   Janet Marie DelFuoco, pro se
